           Case 1:20-cv-00034 Document 31 Filed on 06/08/20 in TXSD Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
                               Plaintiff,             §
                                                      §
 v.                                                   §          CASE NO.      1:20-CV-034
                                                      §
 0.9933 ACRES OF LAND, MORE OR                        §
 LESS, SITUATE IN CAMERON                             §
 COUNTY, STATE OF TEXAS; AND THE                      §
 ESTATE OF MARIA E. COY, et al                        §
                                                      §
                             Defendants.              §

                                            STATUS UPDATE

            The United States of America (“United States”) files this Status Update to inform the Court

regarding the status of this case:

                                            BACKGROUND

      1.    On March 9, 2020, the United States filed its Declaration of Taking ("Declaration") and a

            Complaint in Condemnation ("Complaint") in this cause for the taking of certain interest

            in real property identified as Tracts No. RGV-HRL-T5027E-1 and RGV-HRL-T5027E-2

            which interest and property are more particularly described in Schedules “C,” “D” and “E”

            of the Declaration and Complaint (Docket No. 2 and Docket No. 1).

      2. On March 9, 2020, the United States filed its Amended Declaration of Taking

            ("Declaration") and Amended Complaint in Condemnation ("Complaint") in this cause for

            the taking of certain interest in real property identified as Tracts No. RGV-HRL-T5027E-

            1 and RGV-HRL-T5027E-2 which interest and property are more particularly described in

            Schedules “C,” “D” and “E” of the Declaration and Complaint (Docket No. 4 and Docket

            No. 5).
    Case 1:20-cv-00034 Document 31 Filed on 06/08/20 in TXSD Page 2 of 4



  3. On March 12, 2020, the United States deposited $290 into the Registry of the Court as

     estimated just compensation.

                                            UPDATE

  4. The United States has continued to reach out to landowners and potential interested parties

     to negotiate an agreement regarding just compensation.

  5. The United States has been able to reach an agreement regarding just compensation with

     24 landowners or potential interested parties.

  6. Negotiations between the United States and the four (4) remaining landowners or potential

     interested parties regarding just compensation are still ongoing.

  7. The United States has been able to obtain 23 Waivers of Judicial Process from landowners

     or potential interested parties.

  8. The United States will continue trying to obtain Waivers of Judicial Process or serve the

     five (5) remaining landowners or potential interested parties.

  9. Please See chart below for additional details:



                                                                    Signed
                                                   Agreement      Agreement   Signed
 FIRST NAME /           LAST            Returned     Letter         Letter    Waiver
    BUSINESS           NAME              Mail       Mailed           Recd      Recd
Lisa Ann              Cowan                         4/16/2020      4/16/2020 4/7/2020
Robert Lee            Cowan                         3/30/2020      4/21/2020 4/21/2020
Paulino Santos        Coy, III                      3/30/2020      4/16/2020 5/9/2020
Ricardo A.            Coy                           3/30/2020
                                                    3/30/2020
                                                    4/14/2020
Raul                  Coy                           (Christina)        5/5/2020 5/5/2020
Carlos                Coy                           3/30/2020         4/10/2020 4/10/2020
Emilio                Coy, Jr.                      3/30/2020         4/11/2020 4/11/2020
    Case 1:20-cv-00034 Document 31 Filed on 06/08/20 in TXSD Page 3 of 4



                     De La
Maria Rita Coy       Fuente                   3/30/2020      4/10/2020 4/10/2020
                                              3/30/2020
                                              4/14/2020
Elma A Coy           Foster                     (Sharon)
Argentina G.         Garcia                   3/30/2020      4/20/2020 4/20/2020
                                              3/30/2020
Alejandro                                     5/13/2020
Valdemar             Gomez                     6/1/2020
Alvaro N.            Gomez                     3/30/2020      4/7/2020    4/7/2020
Eliberto             Gomez                     3/30/2020     4/16/2020   4/16/2020
Maria Teresa         Gomez                     3/30/2020     4/28/2020   4/28/2020
James Frank          Gomez                     3/30/2020     4/28/2020   4/28/2020
Melissa Annette      Gomez                     3/30/2020      4/9/2020    4/9/2020
Bettina Yvette       Gomez                     3/30/2020     4/10/2020   4/10/2020
                     Gomez,
Alfonso Esteban      Jr.                      3/30/2020      5/21/2020
Patricia
(Administrator of
the Estate of John
Guzman)              Guzman                   3/30/2020      4/28/2020 4/28/2020
Amelia Coy           Howland                  3/30/2020      4/28/2020 4/28/2020
Nora Argentina       Hunter                   3/30/2020
Carlota Coy          Leal                     3/30/2020       4/9/2020 4/9/2020
Olivia E.            McDonald                 3/30/2020       4/8/2020 4/8/2020
Rosanna G.           Oliver                   3/30/2020      4/23/2020 4/23/2020
America L
Coy DECEASED         Pipes        4/14/2020   3/30/2020
Mary Jane            Pipes                    3/30/2020      5/29/2020 5/29/2020
Dorothy Elizabeth
Pipes                Schneider                3/30/2020      5/15/2020 5/15/2020
Maria Y Coy          Taylor                   3/30/2020      4/16/2020 4/16/2020
Alma Elizabeth
Gomez                Villarreal               3/30/2020      4/13/2020 4/13/2020


                                              Respectfully submitted,

                                              RYAN K. PATRICK
     Case 1:20-cv-00034 Document 31 Filed on 06/08/20 in TXSD Page 4 of 4



                                                    United States Attorney
                                                    Southern District of Texas

                                              By:    s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 3381592
                                                    Puerto Rico Bar No. 21246
                                                    1701 W. Bus. Highway 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 992-9435
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Manuel.Muniz.Lorenzi@usdoj.gov



                                     Certificate of Service

       I hereby certify that the foregoing document was filed on June 8, 2020, and that a true and

correct copy of the foregoing document will be mailed via U.S. Regular mail to all the interested

parties for whom the United States has contact information.

                                             By:    s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney
